Exhibit 10.2
(COLONY CAPITAL ACQUISITIONS, LLC LOGO) [a59131a5913101.gif]
March 30, 2011
Grubb & Ellis Company
c/o
JMP Securities LLC
Investment Banking
600 Montgomery Street, Suite 1100
San Francisco, CA 94111
Re: Grubb & Ellis Company
Ladies and Gentlemen:
We have discussed a potential transaction (the “Transaction”) involving Grubb &
Ellis Company (the “Company”), and Colony Capital Acquisitions, LLC and its
affiliates (“Colony”). In consideration of the extension of credit by affiliates
of Colony and the due diligence investigation of the Company that Colony has
undertaken and intends to continue to undertake, the Company hereby agrees that
it shall, and that it shall cause its subsidiaries and its and its subsidiaries
officers, directors, employees, agents, affiliates and representatives
(including, without limitation, any investment banking, legal or accounting firm
or other advisor and any individual member or employee of the foregoing)
(collectively, the “Representatives”), until the date that is 60 days after the
date of this letter agreement, provided that such 60 day period shall be reduced
to the date of termination or expiration of the commitment letter of Colony
Capital Acquisitions, LLC dated as of March 30, 2011 issued to the Company,
unless the closing of the financing contemplated by the commitment letter has
been consummated prior to the termination or expiration of such commitment
letter (the “Exclusivity Period”), to work exclusively with Colony and its
representatives with respect to a potential Transaction and not to, directly or
indirectly, solicit or initiate or enter into any discussions or transactions
with, reply to or encourage, or provide any information, written or verbal to,
any individual, corporation, partnership, or other entity or group (other than
Colony and its representatives) concerning the acquisition of the Company or any
subsidiary or any equity interest therein or all or any substantial portion of
any of their assets, whether through direct purchase, merger, consolidation or
other business combination or similar transaction involving the Company or any
of its subsidiaries other than assets sold in the ordinary course of business or
pursuant to the sale of Daymark Realty Advisors, Inc. or any of its subsidiaries
or their respective assets, provided that such sale is undertaken in a process
independent from the Transaction with advisors separate from those advisors
involved with the Transaction, or any other transaction concerning the
acquisition of the Company, and that ethical barriers in respect of advisors
with respect to information regarding the aforementioned processes are in place
and effective, (singly or collectively,

 



--------------------------------------------------------------------------------



 



a “Competing Transaction”); provided that the Company may notify such
individuals, entities or groups that it has entered into an exclusivity
arrangement concerning the Transaction. During the Exclusivity Period, the
Company shall promptly notify Colony regarding any contact between it or any of
its Representatives and any other person or entity regarding any offer or
proposal (and shall promptly provide to Colony copies of any written materials
received by the Company or its Representatives in connection with such proposal,
discussion, negotiation or inquiry, or a written summary of any oral proposals,
discussions, negotiations or inquiries) from such other person or entity that
could be construed as a proposal or offer for Competing Transaction. The Company
represents that neither it nor any of its affiliates nor, to the best of its
knowledge, any of its officers or directors is party to or bound by any
agreement with respect to any Competing Transaction.
The parties agree that, notwithstanding the restrictions contained in that
certain Confidentiality Agreement, dated March 25, 2011 (the “Confidentiality
Agreement”), Colony may have discussions regarding the Possible Transactions (as
defined in the Confidentiality Agreement) and disclose Information (as defined
in the Confidentiality Agreement), with FMR LLC and its affiliates.
The Company shall promptly reimburse Colony for all of its reasonable
out-of-pocket expenses (including, without limitation, the reasonable and
documented fees, charges, disbursements and expenses of financial advisors,
accountants, consultants, experts, financing sources, attorneys and other
advisors to Colony and its affiliates) incurred by Colony and its affiliates in
connection with the Transaction, up to a maximum amount of $1,500,000 (the
“Transaction Expenses”).
This letter agreement (and any amendments hereto), when executed by the Company,
shall constitute a binding obligation with respect to the matters set forth
herein. That being said, this letter agreement (and any amendments hereto) shall
not constitute a binding obligation on any party to enter into or otherwise
consummate a Transaction. This letter agreement may be amended with the written
approval of all parties hereto. This letter agreement (and any amendments
hereto) may be signed in counterparts, all of which will constitute the same
agreement, will be governed by and construed in accordance with the laws (other
than the conflict of laws rules) of the State of California and will bind and
inure to the benefit of the parties and their respective successors and assigns.

2



--------------------------------------------------------------------------------



 



     Please indicate your agreement with the terms of this letter by executing
below and returning to Todd Sammann.

            Very truly yours,

Colony Capital Acquisitions, LLC
      By:   /s/ Todd Sammann         Name:   Todd Sammann        Title:  
Authorized Signatory     

          ACCEPTED AND AGREED
AS OF THIS 30th DAY OF
MARCH 2011

Grubb & Ellis Company
      By:   /s/ Thomas D’Arcy         Name:   Thomas D’Arcy        Title:   Pres
+ CEO       

3